DETAILED ACTION
This office action is in response to pre-brief appeal conference decision  on 06/30/2022.
Claims 1-20 are pending of which claims 1, 9 and 16  are  independent claims.
This  application is  examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 12/23/2020 and 12/30/2020 is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with activating an antenna panel for the random access procedure, and  determining based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure.  

Claims 1-8 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… an indication to initiate a random access procedure; and an indication of an antenna panel for the random access procedure; activating the antenna panel for the random access procedure; determining, based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure; and transmitting a random access preamble in the determined slot that is based on the activated antenna panel” as specified in claim 1.  

Claims 9-15 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “… receiving, by a wireless device via a first antenna panel, one or more indications to initiate a random access procedure via a second antenna panel, wherein the second antenna panel is in a deactivated state; determining, based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure; activating the second antenna panel for the random access procedure; and transmitting, in the slot and via the second antenna panel, the random access preamble” as specified in claim 9.  

Claims 16-20 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “… configuration parameters indicate an association between a random access preamble index and an antenna panel; receiving one or more indications to initiate a random access procedure, wherein the one or more indications comprise the random access preamble index; based on the one or more indications: switching from a first active uplink bandwidth part (BWP) to a second active uplink BWP; and determining the antenna panel associated with the random access preamble index; determining, based on an antenna panel activation delay and a BWP switching delay, a time duration between the receiving the one or more indications and transmission of a random access preamble; and transmitting, in a slot based on the time duration, the random access preamble” as specified in claim 16.  




The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Liu (US Pub. No. 20210168858) discloses configuration of a first random access procedure. However the disclosure of  Liu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing an indication to initiate a random access procedure; and an indication of an antenna panel for the random access procedure; activating the antenna panel for the random access procedure; determining, based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure; and transmitting a random access preamble in the determined slot that is based on the activated antenna panel as claimed in claims 1,9, and 16   in combination with other limitations recited as specified in claims 1,9, and 16   .

Lin(US Pub. No. 20210007085) discloses antennas in in one or more omni-directional panel. However the disclosure of  Lin taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving, by a wireless device via a first antenna panel, one or more indications to initiate a random access procedure via a second antenna panel, wherein the second antenna panel is in a deactivated state; determining, based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure; activating the second antenna panel for the random access procedure; and transmitting, in the slot and via the second antenna panel, the random access preamble as claimed in claims 1,9, and 16   in combination with other limitations recited as specified in claims 1,9, and 16   .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476